Case 3:15-cv-07658-MAS-LHG Document 841 Filed 09/03/21 Page 1 of 9 PageID: 30215




  Dear Judge Goodman:

  Consistent with Your Honor’s instructions, Defendant Valeant Pharmaceuticals International,
  Inc. (“Valeant”), Defendant PricewaterhouseCoopers LLP (“PwC”), Class Plaintiff City of
  Tucson, and the Direct Action Plaintiffs1 (the “Parties”) write in response to your August 27,
  2021 Order (ECF No. 834) to provide a joint status report regarding the outstanding objections
  currently pending before Your Honor, and the status of briefing for each, in the Securities Class
  Action, In re Valeant Pharmaceuticals International, Inc. Securities Litigation, No. 15-cv-07658
  (MAS) (LHG) and related Direct Actions.



                    Motion                         Status                Relevant Docket Numbers
          Defendants’ objection to      Objection fully briefed        See ECF Nos. 666, 686, 687,
          the January 28, 2021 order    as of March 3, 2021 and        688, 697
      1   of the Special Master (ECF    currently pending before
          No. 653) denying an           Magistrate Judge
          extension of the schedule2    Goodman.
          Defendants’ objection to                                     See ECF Nos. 669, 670, 703,
          the April 12, 2021 report                                    713, 755, 761
          and recommendation of the
          Special Master (ECF No.       Objection fully briefed
          736) granting in part and     as of May 17, 2021 and
      2   denying in part Plaintiffs’   currently pending before
          motion regarding the          Magistrate Judge
          sufficiency of certain        Goodman.
          responses and objections to
          plaintiffs’ first set of
          requests for admission




  1
         The Direct Action Plaintiffs are parties to the following cases: 16-cv-07321; 16-cv-07324; 16-cv-
  07494; 16-cv-07496; 17-cv-06513; 17-cv-07636; 17-cv-12088; 18-cv-00089; 18-cv-00343; 18-cv-00383;
  18-cv-00846; 18-cv-00893; 18-cv-01223; 18-cv-08595; 18-cv-08705; 18-cv-15286; 18-cv-17393; 20-cv-
  02190; 20-cv-05478; 20-cv-07460; and 20-cv-07462.
  2
           Defendants believe that much of the relief sought in this objection has since been effectively
  mooted through subsequent schedule extensions and that no action is required on this objection at this
  time. Plaintiffs believe that this objection is moot given subsequent developments. The Parties anticipate
  that the undecided scheduling issues will be addressed by the Special Master in the anticipated scheduling
  order. See Aug. 18, 2021 Hearing Tr. at 9:22-10:13. To the extent there remains any issue after the
  Special Master issues the scheduling order, Defendants would raise those issues separately.
Case 3:15-cv-07658-MAS-LHG Document 841 Filed 09/03/21 Page 2 of 9 PageID: 30216

                                                                                                  2


                 Motion                        Status              Relevant Docket Numbers
       Valeant’s objection to the                                See ECF Nos. 671, 672, 673,
       June 24, 2021 report and                                  674, 701, 715, 716, 791, 808,
       recommendation of the                                     809, 815
       Special Master (ECF No.       Objection fully briefed
       780) granting Plaintiffs’     as of August 12, 2021
   3   motion to overrule            and currently pending
       Valeant’s privilege and       before Magistrate Judge
       work product claims with      Goodman.
       respect to documents
       produced by FTI
       Consulting, Inc.
       Valeant’s objection to the                                See ECF Nos. 699, 700, 717,
       July 7, 2021 report and                                   722, 801, 813, 824
       recommendation of the         Objection fully briefed
       Special Master (ECF No.       as of August 18, 2021
   4   788) denying Valeant’s        and currently pending
       motion for a protective       before Magistrate Judge
       order to preclude the         Goodman.
       deposition of Joseph C.
       Papa
       Valeant’s objection to the                                See ECF Nos. 747, 748, 750,
       July 22, 2021 report and                                  759, 765, 816, 832, 838
       recommendation of the
                                     Objection fully briefed
       Special Master (ECF No.
                                     as of September 2, 2021
       798) granting Plaintiffs’
   5                                 and currently pending
       motion to overrule
                                     before Magistrate Judge
       Valeant’s privilege and
                                     Goodman.
       work product claims with
       respect to documents
       produced by Vianovo


  The Parties are available at the Court’s convenience to discuss any of the pending objections and
  any questions Your Honor may have.



   SEEGER WEISS LLP                            McCARTER & ENGLISH LLP

   /s/ Christopher A. Seeger                   /s/ Richard Hernandez
   Christopher A. Seeger                       Richard Hernandez
   David R. Buchanan                           100 Mulberry Street
   55 Challenger Road, 6th Floor               Newark, NJ 07102
   Ridgefield Park, NJ 07660                   Telephone: (973) 848-8615
Case 3:15-cv-07658-MAS-LHG Document 841 Filed 09/03/21 Page 3 of 9 PageID: 30217

                                                                                            3


   Telephone: (973) 639-9100                  Fax: (973) 297-6615
   Fax: (973) 639-9393
                                              Local Counsel for Valeant Pharmaceuticals
   Local Counsel for Plaintiffs in Case No.   International, Inc.
   15-cv-07658
   ROBBINS GELLER RUDMAN &                    SAUL EWING ARNSTEIN & LEHR
   DOWD LLP                                   LLP

   /s/ James E. Barz                          /s/ Francis X. Riley III
   James E. Barz                              Francis X. Riley III
   Frank A. Richter                           650 College Road East, Suite 4000
   200 South Wacker Drive, 31st Floor         Princeton, NJ 08540
   Chicago, IL 60606                          Telephone: (609) 452-3145
   Telephone: (312) 674-4674                  Fax: (609) 452-3122
   Fax: (312) 674-4676
                                              Local Counsel for Valeant Pharmaceuticals
   Darren J. Robbins                          International, Inc. in Case No. 18-cv-01223
   Robert R. Henssler
   655 West Broadway, Suite 1900
   San Diego, CA 92101
   Telephone: (619) 231-1058
   Fax: (619) 231-7423

   Robert J. Robbins
   Kathleen B. Douglas
   120 East Palmetto Park Road, Suite 500
   Boca Raton, FL 33432
   Telephone: (561) 750-3000
   Fax: (561) 750-3364

   Counsel for Plaintiffs in Case No.
   15-cv-07658

   ROLNICK KRAMER SADIGHI LLP                 SIMPSON THACHER & BARTLETT
                                              LLP
   /s/ Lawrence M. Rolnick
   Lawrence M. Rolnick                        /s/ Paul C. Curnin
   Marc B. Kramer                             Paul C. Curnin (admitted pro hac vice)
   Sheila A. Sadighi                          Craig S. Waldman (admitted pro hac vice)
   Michael J. Hampson                         425 Lexington Avenue
   1251 Avenue of the Americas                New York, NY 10017
   New York, NY 10020                         Telephone: (212) 455-2000
   Telephone: (212) 597-2800                  Fax: (212) 455-2502

   Counsel for Plaintiffs in Case Nos.        Counsel for Valeant Pharmaceuticals
   16-cv-07321, 16-cv-07324, 16-cv-07494,     International, Inc.
Case 3:15-cv-07658-MAS-LHG Document 841 Filed 09/03/21 Page 4 of 9 PageID: 30218

                                                                                             4


   16-cv-07496, 18-cv-00089, 18-cv-00893,
   18-cv-01223
   KASOWITZ BENSON TORRES LLP                  CHIESA SHAHINIAN & GIANTOMASI
                                               PC
   /s/ Stephen W. Tountas
   Stephen W. Tountas                          /s/ A. Ross Pearlson
   One Gateway Center                          A. Ross Pearlson
   Suite 2600                                  One Boland Drive
   Newark, NJ 07102                            West Orange, NJ 07052
   Telephone: (973) 645-9462                   Telephone: (973) 530-2100
   Fax: (973) 643-2030                         Fax: (973) 530-2300

   Local Counsel for Plaintiffs in Case Nos.   Local Counsel for PricewaterhouseCoopers
   17-cv-07636, 18-cv-08595, 18-cv-15286       LLP

   LABATON SUCHAROW LLP
                                               KING & SPALDING LLP
   /s/ Corban S. Rhodes
   Michael P. Canty                            /s/ Kenneth Y. Turnbull
   Corban S. Rhodes                            Kenneth Y. Turnbull (admitted pro hac vice)
   140 Broadway                                1700 Pennsylvania Avenue, NW
   New York, NY 10005                          Washington, DC 20006-4707
   Telephone: (212) 907-0700                   Telephone: (202) 737-0500
   Fax: (212) 818-0477                         Fax: (202) 626-3737

   Counsel for Plaintiffs in Case Nos.         James P. Cusick (admitted pro hac vice)
   17-cv-07636, 18-cv-08595, and               Christina M. Conroy (admitted pro hac vice)
   18-cv-15286                                 1185 Avenue of the Americas
                                               New York, NY 10036-4003
                                               Telephone: (212) 556-2100
                                               Fax: (212) 556-2222

                                               Counsel for PricewaterhouseCoopers LLP

   MOTLEY RICE LLC

   /s/ Serena P. Hallowell
   Serena P. Hallowell
   777 Third Ave., 27th Floor
   New York, NY 10017
   Telephone: (212) 577-0040
   Fax: (212) 577-0054

   Counsel for Plaintiffs in Case Nos.
   18-cv-08595, and 18-cv-15286
Case 3:15-cv-07658-MAS-LHG Document 841 Filed 09/03/21 Page 5 of 9 PageID: 30219

                                                                            5


   FLEISCHMAN BONNER & ROCCO
   LLP

   /s/ Patrick L. Rocco
   Patrick L. Rocco
   447 Springfield Avenue, Second Floor
   Summit, NJ 07901
   Telephone: (908) 516-2045
   Fax: (908) 516-2049


   Local Counsel for Plaintiffs in Case No.
   17-cv-06513

   DIETRICH SIBEN THORPE LLP

   /s/ Matthew P. Siben
   Matthew P. Siben (pro hac vice)
   500 Australian Avenue South, Suite 637
   West Palm Beach, FL 33401
   Telephone: (561) 820-4882
   Fax: (561) 820-4883

   David A. Thorpe (pro hac vice)
   9595 Wilshire Blvd., Suite 900
   Beverly Hills, CA 90212
   Telephone: (310) 300-8450
   Facsimile: (310) 300-8041

   Counsel for Plaintiffs in Case No.
   17-cv-06513


   LITE DEPALMA GREENBERG,
   LLC

   /s/ Bruce D. Greenberg
   Bruce D. Greenberg
   570 Broad Street, Suite 1201
   Newark, NJ 07102
   Telephone: (973) 623-3000
   Fax: (973) 623-0858

   Local Counsel for Plaintiffs in Case Nos.
   17-cv-12088, 20-cv-07460, 20-cv-07462
Case 3:15-cv-07658-MAS-LHG Document 841 Filed 09/03/21 Page 6 of 9 PageID: 30220

                                                                            6


   GRANT & EISENHOFER P.A.

   /s/ Daniel L. Berger
   Daniel L. Berger (admitted pro hac vice)
   Caitlin M. Moyna (admitted pro hac
   vice)
   Jonathan D. Park (admitted pro hac vice)
   485 Lexington Avenue
   New York, NY 10017
   Telephone: (646) 722-8500
   Fax: (646) 722-8501

   Counsel for Plaintiffs in Case Nos. 17-
   cv-12088, 20-cv-07460, 20-cv-07462

   BRESSLER, AMERY & ROSS, P.C.

   /s/ David J. Libowsky
   David J. Libowsky
   325 Columbia Turnpike, Suite 301
   Florham Park, NJ 07932
   Telephone: (973) 514-1200
   Fax: (973) 514-1660

   Local Counsel for Plaintiffs in Case No.
   18-cv-00343
Case 3:15-cv-07658-MAS-LHG Document 841 Filed 09/03/21 Page 7 of 9 PageID: 30221

                                                                            7


   LIEFF CABRASER HEIMANN &
   BERNSTEIN, LLP

   /s/ Michael J. Miarmi
   Steven E. Fineman (admitted pro hac
   vice)
   Daniel P. Chiplock (admitted pro hac
   vice)
   Michael J. Miarmi (admitted pro hac
   vice)
   Sharon M. Lee (admitted pro hac vice)
   250 Hudson Street, 8th Floor
   New York, NY 10013
   Telephone: (212) 355-9500
   Fax: (212) 355-9592

   Richard M. Heimann (admitted pro hac
   vice)
   Bruce W. Leppla (admitted pro hac vice)
   275 Battery Street, 29th Floor
   San Francisco, CA 94111
   Telephone: (415) 956-1000
   Fax: (415) 956-1008

   Counsel for Plaintiffs in Case No.
   18-cv-00343

   SKOLOFF & WOLFE, P.C.

   /s/ Jonathan W. Wolfe
   Jonathan W. Wolfe
   293 Eisenhower Parkway
   Livingston, NJ 07039
   Telephone: (973) 992-0900

   Local Counsel for Plaintiffs in Case No.
   18-cv-00383

   HUNG G. TA, ESQ. PLLC

   /s/ Hung G. Ta
   Hung G. Ta
   JooYun Kim
   Natalia D. Williams
   250 Park Avenue, Seventh Floor
   New York, NY 10177
Case 3:15-cv-07658-MAS-LHG Document 841 Filed 09/03/21 Page 8 of 9 PageID: 30222

                                                                            8


   Telephone: (646) 453-7288
   Fax: (973) 994-1744

   Counsel for Plaintiffs in Case Nos.
   18-cv-00383, 18-cv-00846, 18-cv-17393,
   and 20-cv-05478

   SAFIRSTEIN METCALF LLP

   /s/ Peter Safirstein
   Peter Safirstein
   Elizabeth Metcalf (pro hac vice
   forthcoming)
   1250 Broadway, 27th Floor
   New York, NY 10001
   Telephone: (212) 201-2845

   Local Counsel for Plaintiffs in Case No.
   18-cv-00846, 18-cv-17393, 20-cv-05478

   QUINN EMANUEL URQUHART &
   SULLIVAN, LLP

   /s/ Rollo Baker
   Robert S. Loigman
   Rollo Baker
   Kathryn Bonacorsi
   Jesse Bernstein
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   Telephone: (212) 849-7000

   Counsel for Plaintiffs in Case No. 18-cv-
   08705

   CALCAGNI & KANEFSKY, LLP

   /s/ Eric T. Kanefsky
   Eric T. Kanefsky
   Samuel S. Cornish
   One Newark Center
   1085 Raymond Blvd., 14th Floor
   Newark, NJ 07102
   Telephone: (862) 397-1796
Case 3:15-cv-07658-MAS-LHG Document 841 Filed 09/03/21 Page 9 of 9 PageID: 30223

                                                                            9


   Counsel for Plaintiffs in Case No. 18-cv-
   08705

   KIRBY McINERNEY LLP

   /s/ Karen M. Lerner
   Karen M. Lerner
   Daniel Hume (admitted pro hac vice)
   Ira M. Press (admitted pro hac vice)
   Meghan J. Summers (admitted pro hac
   vice)
   250 Park Ave., Suite 820
   New York, N.Y. 10177
   Telephone: (212) 371-6600

   MARK A. STRAUSS LAW, PLLC
   Mark A. Strauss (admitted pro hac vice)
   555 Madison Ave, Fifth Floor
   New York, NY 10022
   Tel: (212) 729-9496
   Fax: (212) 202-6443

   Counsel for Plaintiffs in Case No. 20-cv-
   02190
